U7?-/5"
                                ELECTRONIC RECORD
                                                                                  OM-IS
                                                                                  0%2-tS
COA #      02-13-00247-CR                        OFFENSE:       29.03


STYLE:     Charles Camp v. The State ofTexas COUNTY:            Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   297th District Court


DATE: 12/11/14                    Publish: NO    TC CASE #:     1324667R




                        IN THE COURT OF CRIMINAL APPEALS
                                                                               07W5

STYLE:   Charles Camp v. The State of Texas          CCA#:
                                                                                ©tiwr
         PRO SE-                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: Q^l^lp4?JJ-                                    SIGNED:                           PC:

JUDGE:
        A ^WstsU^Z***-                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD